215 F.2d 958
UNITED PRODUCING COMPANY, Inc., a corporation, Appellant,v.PANHANDLE EASTERN PIPE LINE COMPANY, a corporation, Appellee.
No. 4703.
United States Court of Appeals Tenth Circuit.
September 8, 1954.

Appeal from the United States District Court for the District of Kansas; Delmas C. Hill, Judge.
William J. Holloway, Jr., and V. P. Crowe, Oklahoma City, Okl. (Embry, Johnson, Crowe, Tolbert & Boxley, Oklahoma City, Okl., H. W. Stubbs, and Stubbs & Wesley, Ulysses, Kan., on the brief), for appellant.
Mark H. Adams, Wichita, Kan., and William I. Robinson, Tulsa, Okl. (Edward H. Lange, Kansas City, Mo., and Adams, Jones, Robinson & Manka, Wichita, Kan., on the brief), for appellee.
Before BRATTON, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
The case of Columbian Fuel Corp. v. Panhandle Eastern Pipe Line Co., 176 Kan. 433, 271 P.2d 773, was decided after entry of the judgment herein. On the authority of that case, the judgment is vacated and the cause is remanded.